Case 1:19-cv-02432-ARR-JO Document 52 Filed 10/25/19 Page 1 of 1 PageID #: 392




Writer’s email: David@iLawco.com


                                                       October 25, 2019


VIA ECF
Hon. James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                          Runs Like Butter Inc. v. MVI Systems LLC et al.,
                               Case No: 1:19-cv-02432 (ARR)(JO)

Dear Judge Orenstein:

        We represent Plaintiff in the above-captioned action and write on behalf of all parties to
inform the Court that the parties have reached a settlement in principle and expect to execute a
settlement agreement forthwith. Accordingly, we request that the Court enter a “30 Day Order”
to avoid the additional expenses of litigation. Given the above, we respectfully submit that the
Court’s order of October 18, directing the parties to submit a joint status report on their efforts to
secure Mr. Treitel for a deposition (D.E. 51), is rendered moot.

        We thank the Court for its efforts in this matter.
.

                                                       Respectfully submitted,

                                                       /s/ David D. Lin
                                                       David D. Lin


cc:     Counsel of Record (via ECF)
